DETAILED ACTION
	This office action is in response to the amendment filed on April 15, 2021.  In accordance with this amendment, claims 14-16, 18, 19, 21-26, and 28-33 have been amended, claims 17 and 27 have been formally canceled, while new claims 34-40 have been added.  The amendments to the specification are acknowledged.
Claims 14-16, 18-26, and 28-40 are pending (claims 14-16, 18-26, 28-33, and 38-40 are withdrawn from consideration as being related to non-elected Groups).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 38-40, and the broadened amended claims 14-16 and 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly presented claims 38-40, as a method, and with particular steps, are independent or distinct from the originally examined claims.  Additionally, broadened method claim 16, which takes out many key features (e.g. steps of the method) that were originally examined by the Examiner on the merits, now presents an overall claim that is patentably distinguishable from the allowed claims 34-37.  Note that claim 34 is allowed, with dependent claims 35-37.  The Examiner is not afforded sufficient time to consider, examine, search, etc. a claim set, and then add numerous new examination tasks after
However, note that Applicant may choose to cancel dependent claims 18-26 and 28-33 and add these claims to depend from independent claim 34, as long as these claims are clearly supported by features of claim 34.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-16, 18-26, 28-33, and 38-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 34-37 are allowed.  Claim 34 is the combination of features, as a whole, that the Examiner indicated were allowable in the office action as mailed on January 15, 2021.  The following is an examiner’s statement of reasons for allowance: regarding independent method claim 34, in the context of Applicant’s specification and drawings (note Figs. 4 and 5), there is no express teaching or reasonable suggestion from the closest prior art of record (Asano and Toya) for a method in which the first input signal and second input signals are provided to an optical directional coupler (note DC0 – DC4 in Figs. 4 and 5 using PD1 and PD2) and generating a first output signal and a second output signal at output terminals of this optical direction coupler so that the first bias current and the second bias current are based on the first output signal and the second output signal, respectively.  Claims 35-37 are considered allowable based on their dependency from claim 34.


Response to Arguments
Applicant’s amendment on April 15, 2021 has placed independent method claim 34 in condition for allowance.  This is the combination of claim features, as a whole, that were indicated as allowable in the office action mailed on January 15, 2021.

Applicant's arguments filed April 15, 2021 (pages 10-11) have been fully considered but they are not persuasive regarding independent claim 14.  Although Applicant has amended features of canceled dependent claim 17 into claim 14, at the same time Applicant also removed many key features for the allowable subject matter.  Applicant is reminded an independent claim is read as a whole.  Additionally, new claims 38-40 are another patentably distinct combination of method step features.  Conversely, see independent claim 34, which actually represents the combination of features that are allowable.  Accordingly, claims 34-37 are allowed.  Applicant must cancel claims 14-16, 18-26, 28-33, and 38-40.

However, the Examiner would be amenable to Applicant canceling any dependent claim 18-26 and 28-33 and amending these dependencies upon allowed method claim 34.  The Examiner will rejoin any dependent claim formulated as such in response to this Quayle Action.  

Conclusion
In order to place this application in condition for allowance, Applicant must cancel claims 14-16, 18-26, 28-33, and 38-40.  Note, however, that Applicant may amend and file dependent claims 18-26 and 28-33 upon allowed independent claim 34.

Note the context of Applicant’s Figures 4 and 5 for allowed claims 34-37.

This application is in condition for allowance except for the following formal matters: 

-Claims 14-16, 18-26, 28-33, and 38-40 must be formally canceled.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 11, 2021